J-A35043-14


                             2015 Pa. Super. 93

EARL KENNEDY, ELIZABETH KENNEDY,              IN THE SUPERIOR COURT OF
CHARLES G. ELY, II, JAMES SISLEY,                   PENNSYLVANIA
JOANNA STORER, JOHN O. HARKER,
AND THE EARL KENNEDY TRUST,

                        Appellants

                   v.

CONSOL ENERGY INC., A DELAWARE
CORPORATION AND CNX GAS COMPANY,
LLC, A VIRGINIA LIMITED LIABILITY
COMPANY,

                        Appellees                  No. 514 WDA 2014


                  Appeal from the Order February 26, 2014
              In the Court of Common Pleas of Greene County
                     Civil Division at No(s): 225 of 2007


BEFORE: BENDER, P.J.E., BOWES, and ALLEN, JJ.

OPINION BY BOWES, J.:                              FILED APRIL 22, 2015

     This is an appeal challenging multiple orders and a judgment entered

following a non-jury verdict that disposed of claims asserted by Earl

Kennedy, Elizabeth Kennedy, Charles G. Ely, II, James Sisley, Joanna Storer,

John O. Harker, and the Earl Kennedy Trust (“the Kennedys”) in piecemeal

fashion. The Kennedys are the owners of oil and gas rights in a 790-acre

tract of land in Gilmore Township, Greene County, which was owned in fee

at one time by James L. Garrison. Consol Energy Inc. is the owner of the

Pittsburgh coal seam under that tract, and CNX Gas Company drilled wells

and extracted coalbed methane gas from that seam for Consol (collectively
J-A35043-14


“Consol”).    The Kennedys challenge the trial court’s grant of judgment on

the pleadings in favor of Consol on the count seeking to quiet title to coalbed

methane gas in the Pittsburgh seam; judgment in favor of Consol following a

bench trial in a second quiet title action to coalbed methane gas in the Rider

seam; and summary judgment for Consol on their claims for trespass,

conversion, unjust enrichment, and replevin stemming from Consol’s alleged

intrusion    into   adjacent   strata   owned   by   the   Kennedys   during   its

degasification of the Pittsburgh coal seam in preparation for mining. After

thorough review, we affirm.

      In a January 14, 1932 deed, some of the heirs of Mr. Garrison, who

are predecessors in title to the Kennedys, conveyed their interest in the

property to other heirs, but excepted and reserved the coal of the Pittsburgh

or River vein in and beneath that tract, and “all of the oil and gas in place”

underlying the property. Those reservations provided:

              EXCEPTING AND RESERVING, however, from this
      conveyance . . . all the coal of the Pittsburgh or River vein in and
      beneath said tract of land, TOGETHER with the free,
      uninterrupted use and enjoyment of right of way into and under
      said lands at such points and in such manner as may be
      considered proper and necessary for the advantageous and
      economical operation thereof, and in the digging, mining,
      ventilating, draining and carrying away said coal and without
      liability therefor, the grantees also waiving any and all damages
      that arise therefrom to the surface, or to anything therein or
      thereon by reason of such digging, mining, ventilating, draining,
      and transporting of the said coal . . .

           AND ALSO EXCEPTING AND RESERVING to . . . all the oil
      and gas in place in and under said lands . . . and also with the oil
      and gas in place there is hereby reserved the exclusive right to

                                        -2-
J-A35043-14


       lease any part or all of said lands for the purpose of drilling and
       operating thereon for natural gas and petroleum oil, and also the
       right to construct and maintain pipe lines, gates and drips for the
       transportation of oil or gas produced therefrom, and with the
       right to use sufficient water for all operations thereon and the
       right of ingress and egress . . .

Deed, 1/14/1932, at 2-3.

       In 1961, by a series of deeds, the Kennedys’ predecessors in title

conveyed their interests in “all of the coal in the Pittsburgh or River vein in

and beneath” the tract to Consol,

       TOGETHER with the free, uninterrupted use and enjoyment of
       right of way into and under said lands at such points and in such
       manner as may be considered proper and necessary for the
       advantageous and economical operation thereof, and in the
       diffing, mining, ventilating, draining and carrying away said coal
       and without liability therefore, . . .

       BEING the same interest in said tract of coal and mining rights
       which was reserved . . . in deed . . . dated January 14, 1932.

1961 Deed1 at 2. Thus, after 1961, the Kennedys remained the owners of

“all of the oil and gas in place” in the subject property, but Consol owned the

coal in the Pittsburgh seam.2

       Present in the coal itself is coalbed methane gas, a highly combustible

gas that must be ventilated during the coal mining process to prevent
____________________________________________


1
  A series of deeds were executed conveying the interests in the Pittsburgh
or River Vein of coal to Consol. Since all contain the same language
regarding the coal and the reservation of oil and gas rights, we simply refer
to the deeds collectively as the 1961 Deed.
2
  The record establishes that some of the Plaintiffs own the surface of the
subject property.



                                           -3-
J-A35043-14


explosion or inhalation. Formerly the practice was to vent the gas into the

atmosphere.    More recently, coalbed gas has proved to be commercially

marketable, and hence, valuable. Consequently, wells are drilled to extract

coalbed methane gas from the coal, a process called degasification.

Degasification is undertaken prior to the mining of coal to prevent explosions

in the mine, and the goal is remove fifty to eighty percent of the coalbed

methane.

      In 2005, in order to degas the Pittsburgh seam underlying the subject

property, Consol drilled a series of vertical production wells to a depth of

several hundred feet below that coal seam, four of which are at issue herein.

They then drilled access wells nearby and angled them so that they would be

approximately horizontal as they entered the coalbed. At some point, the

horizontal leg of the well intersected the vertical production well. Additional

sidetracks of the horizontal well (horizontal legs) were drilled, and they also

flowed to the production well.     The access well was then sealed and gas

flowed from the laterals to the production well.

      The Pittsburgh coal seam has undulations and waves.             The record

reveals that drillers used gamma radiation to guide drill bits into the seam.

Low readings indicated that the drill bit was located in the coal; higher

readings meant that the bit was approaching or located in clay or shale. The

driller had the ability to adjust the drill in the direction of the lower reading,




                                      -4-
J-A35043-14


presumably into the coal, where the highest levels of coalbed methane gas

were located.

      In 2007, the Kennedys filed a multi-count complaint seeking, inter

alia, quiet title to the ownership of the coalbed methane gas in the

Pittsburgh or River veins under the subject tract.    The trial court applied

United States Steel Corp. v. Hoge, 468 A.2d 1380 (Pa. 1983), and

concluded that Consol owned the coalbed methane gas, and granted

judgment on the pleadings in favor of Consol in the quiet title claim

regarding the coalbed methane gas ownership. After a non-jury trial on the

quiet title claim relative to the Pittsburgh Rider seam, the trial court ruled

against the Kennedys based on a lack of proof that the Rider seam was

located under the Kennedys’ property.      Finally, summary judgment was

granted in favor of Consol on the trespass and conversion counts. The court

determined that the Kennedys failed to adduce sufficient evidence to raise

genuine issues of material fact for the jury that Consol, without privilege to

do so, intentionally or willfully trespassed into their strata and converted

their gas and minerals. Although one quiet title claim remained regarding

ownership of surface acreage, the Kennedys discontinued that claim in order

to perfect the instant appeals.

      The Kennedys present three questions for our review:

      1. Did the Trial Court commit an error of law when, entering
         judgment on the pleadings, it conducted an inadequate
         review of the deeds that clearly severed the coalbed methane
         gas from the coal of the Pittsburgh or River vein based on its

                                    -5-
J-A35043-14


         incorrect application of United States Steel Corporation v.
         Hoge for the rule that the owner always owns coalbed
         methane gas in the coal?

      2. Did the Trial Court commit an error of law when it noted
         substantial questions of material fact in the record but
         entered summary judgment based on its own determination
         of the facts?

      3. Did the Trial Court commit an error of law when that [sic] it
         construed a deed conveying the “Pittsburgh or River vein” of
         coal to also convey a separate seam known as the Pittsburgh
         Rider seam?

Appellants’ brief at 6.

      The Kennedys contend that the trial court erred in relying upon Hoge

in granting judgment on the pleadings in favor of Consol in the quiet title

action involving ownership of the coalbed methane gas.       The law is well

settled that

             Entry of judgment on the pleadings is appropriate "when
      there are no disputed issues of fact and the moving party is
      entitled to judgment as a matter of law." Consolidation Coal
      Co. v. White, 2005 Pa. Super. 155, 875 A.2d 318, 325 (Pa.
      Super. 2005). Our scope of review is plenary and we will reverse
      only if the trial court committed a clear error of law or if the
      pleadings disclose facts that should be submitted to a trier of
      fact. Id. "We accept as true all well-pleaded allegations in the
      complaint." Id.

Sisson v. Stanley, 2015 Pa. Super. 18 (Pa.Super. 2015).

      The Hoge case is pertinent herein. In Hoge, U.S. Steel, the owner of

coal rights pursuant to a 1920 coal severance deed, commenced an action

against the lessee of the oil and gas rights who began drilling wells in 1978

to recover coalbed methane gas. U.S. Steel maintained that, as the owner


                                    -6-
J-A35043-14


of the coalbed, it owned the coalbed methane gas. The issue before the trial

court in Hoge, as herein, was who owned the coalbed methane gas: the

party who possessed the oil and gas rights or the owner of the coal.

      In making its determination, the Hoge trial court construed the July

23, 1920 coal severance deed to glean the intentions of the parties. That

deed conveyed the coal rights to U.S. Steel, together with the right to

ventilate, but reserved to the surface owners the “right to drill and operate

through said coal for oil and gas without being held liable for any damages.”

Hoge, supra at 1383.      The deed made no mention of coalbed methane.

The court noted that at the time of the execution of the deed, coalbed

methane gas was not commercially marketable and was regarded as a

nuisance. Furthermore, in addition to the grantor’s reservation of an estate

in “oil and gas,” the grantor also reserved the right to drill through the coal

seam to access the gas. Since natural gas was contained in strata below the

coal seam, the trial court construed the reservation of oil and gas as

encompassing oil and natural gas only. Based on the conditions existing at

the time of the conveyance, the court concluded that the grantor conveyed

the coalbed methane gas with the coal in which it was present.

      The Superior Court reversed, but the Supreme Court affirmed the trial

court, holding:

      [A]s a general rule, subterranean gas is owned by whoever has
      title to the property in which the gas is resting. When a
      landowner conveys a portion of his property, in this instance
      coal, to another, it cannot thereafter be said that the property

                                     -7-
J-A35043-14


      conveyed remains as part of the former's land, since title to the
      severed property rests solely in the grantee. In accordance with
      the foregoing principles governing gas ownership, therefore,
      such gas as is present in coal must necessarily belong to the
      owner of the coal, so long as it remains within his property and
      subject to his exclusive dominion and control. The landowner, of
      course, has title to the property surrounding the coal, and owns
      such of the coal bed gas as migrates into the surrounding
      property.

Hoge, supra at 1383 (internal citations omitted) (emphasis in original).

      The Kennedys argue that the facts herein are distinguishable from

those in Hoge and that the trial court incorrectly applied Hoge as a

universal rule that the coal owner always owns the gas in the coal. Instead,

they maintain that the trial court should have examined the deeds to

determine the intent of the parties as the Hoge Court did. Had it done so,

the Kennedys contend, the court would have interpreted the reservation in

the 1932 deed for “all of oil and gas in place,” as just that, all of the gas,

including the coalbed methane gas in the Pittsburgh or River vein.

Consequently, when their predecessors conveyed the coal to Consol by deed

in 1961, again reserving “all of the oil and gas in place,” they did not convey

the coalbed methane gas.

      Consol relies on Hoge as definitively establishing that the owner of the

coal is also the owner of the coalbed methane gas in Pennsylvania and

represents that the recent Supreme Court decision in Butler v. Charles

Powers Estate ex rel. Warren, 65 A.3d 885, 893 (Pa. 2013), affirmed that




                                     -8-
J-A35043-14


rule.3   Consol contends further that, even if we examine the deeds as the

Kennedys advocate, the result is the same. In support of its position, Consol

points to language in the 1961 deed granting it the right of way to enter the

land in any manner “proper and necessary for the advantageous and

economical operation thereof,” and specifically, the right to ventilate.    The

same language is contained in the 1932 deed.           According to Consol, this

language is even broader than the language in the Hoge coal severance

deed because it recognizes Consol’s right to “advantageous and economic

operations” of its coal rights.        Since the Kennedys’ predecessors did not

perceive coalbed methane as a valuable resource, Consol submits they did

not expressly reserve a right to it for the reasons advanced in Hoge. Consol

concludes that since Appellants’ predecessors did not expressly reserve and

except the coalbed methane when they conveyed the coal to Consol’s

____________________________________________


3
  We do not agree with Consol’s view of United States Steel Corp. v.
Hoge, 468 A.2d 1380 (Pa. 1983), as a hard and fast rule. Furthermore, in
Butler v. Charles Powers Estate ex rel. Warren, 65 A.3d 885, 893 (Pa.
2013), the Supreme Court construed a reservation of the rights in
subsurface minerals and petroleum oil in an 1881 deed as not contemplating
the natural gas contained in the Marcellus shale.         The Butler Court
reaffirmed the Dunham Rule, i.e., that a deed reservation of minerals does
not contemplate or include natural gas unless it is expressly stated therein
or unless there is clear and convincing evidence presented that the parties
intended, at the time of the conveyance, to include natural gas. The Court
distinguished Hoge based on the unique qualities of coalbed methane gas
that made it unlikely that one would intentionally reserve what was then
perceived as a valueless gas, and the reservation in the deed of the right to
drill through the coal to the oil and gas below.



                                           -9-
J-A35043-14


predecessor, there was no intent to retain that gas, and Consol owns

exclusive title to the coalbed methane in the Pittsburgh seam.

      The Kennedys counter that, if their predecessors intended to convey

the methane gas with the coal, there would have been no need to convey

the right to ventilate the gas in the coal.          Appellants’ brief at 23.

“Undoubtedly,” the Kennedys argue, the methane gas was severed from the

coal in the 1932 deed.    Id. at 29.   Additionally, the Kennedys attempt to

distinguish Hoge on the basis that it was a first conveyance case, i.e., the

coal severance deed was the first conveyance of an interest in the property,

rather than the second conveyance case such as the one here.

      The record reveals the following. In 1932, the Kennedys’ predecessors

excepted

      “all the coal of the Pittsburgh or River vein in and beneath said
      tract of land, TOGETHER with the free, uninterrupted use and
      enjoyment of right of way into and under said lands at
      such points and in such manner as may be considered
      proper and necessary for the advantageous and
      economical operation thereof, and in the digging, mining,
      ventilating, draining and carrying away said coal and without
      liability therefore.”

1932 Deed, at 1.    (emphasis supplied).      They also excepted and reserved

“all the oil and gas in place” and “the exclusive right to lease any part or all

of said lands for the purpose of drilling and operating thereon for natural gas

and petroleum oil, and also the right to construct and maintain pipe lines,

gates and drips for the transportation of oil or gas produced therefrom . . .”

Id. Thus, in 1932, ownership of the coal estate and the oil and gas estate,

                                     - 10 -
J-A35043-14


while severed from ownership of the surface and subdivided into two

estates, resided in the same grantees. In the 1961 Deed, ownership of the

coal estate was conveyed to Consol’s predecessors.

      We read Hoge as establishing the general rule that, when a coal

severance deed is silent as to ownership of the coalbed methane, or does

not expressly reserve coalbed methane from the coal conveyance or

specifically define coalbed methane as a gas, the coalbed methane gas

contained in the coal belongs to the owner of the coal. It is not a per se rule

as Consol suggests.     Nonetheless, we find the Hoge Court’s reasoning

applicable on the facts herein.

      In 1932, the Kennedys’ predecessors conveyed the property but

subdivided and reserved the coal estate and the estate for “all the oil and

gas in place in and under said lands.” With the oil and gas, they “reserved

the exclusive right to lease any part or all of said lands for the purpose of

drilling and operating thereon for natural gas and petroleum oil . . . .”

(emphases added).     There was no mention of coalbed methane gas in the

deed; the only gas referenced in the oil and gas reservation was natural gas.

Since coalbed methane was explosive and perceived as a nuisance at the

time, the circumstances made it highly improbable that one would retain

rights to coalbed methane gas. This construction of the deed is buttressed

by the fact that the grantors in 1932 did not reserve the right to lease the

land for the purpose of drilling for coalbed methane gas, only natural gas


                                    - 11 -
J-A35043-14


and petroleum oil.    In 1961, the Kennedys’ predecessors conveyed “the

same interest in coal and mineral rights reserved by Madie G. Smith to

Charles V. Garrison, et al, dated January 14, 1932,” retaining the right to

the oil and gas.

      Nor are we persuaded by the Kennedys’ argument that the conveyance

of the right to ventilate is superfluous if the owner of the coalbed is also the

owner of the coalbed methane gas.         The right of ventilation has been

construed as permission for the coal owner to reasonably encroach upon the

estate retained by the grantor for purposes of ventilating the coal seam.

Hoge, supra at 1384. Furthermore, we agree with the trial court that any

distinction between a first and second conveyance is immaterial.

      We find the instant case virtually indistinguishable from Hoge. Both

involve a subdivided mineral estate with one party owning the coal and the

other party owning the oil and gas. The conditions existing when the 1932

deed was executed were very much the same as those identified by the

Hoge Court in construing that 1920 deed.        Simply stated, it was just as

likely that when the 1932 deed was executed in this case, the parties’

reservation for oil and gas extended only to oil and natural gas. Moreover,

the specific reference to natural gas in the 1932 deed undermines the

Kennedys’ position that the reservation of “all oil and gas” included coalbed

methane.   In interpreting deeds, the principle expressio unius est exclusio

alterius applies, meaning the express mention of one thing excludes all


                                     - 12 -
J-A35043-14


others. See Fidelity Mortgage Guarantee Co. v. Boff, 160 A. 120, 122

(Pa. 1932) (express mention of one thing in a grant implies the exclusion of

another).

      Since the deed reservation for oil and gas did not expressly include

coalbed methane gas, which was regarded as a nuisance at the time of the

conveyance, but expressly reserved the right to drill for natural gas, we find

no evidence that the grantor intended to retain any right to the coalbed

methane gas. Thus, we concur with the trial court that based on the Hoge

rationale, the gas reserved was only natural gas; the coalbed methane gas

was conveyed with the coal. The Kennedys’ claim to the coalbed methane

gas fails and judgment on the pleadings in favor of Consol on that quiet title

action was proper.

      Next, the Kennedys allege error in the trial court’s grant of summary

judgment on their claims that Consol’s drills trespassed into the Kennedys’

strata and converted their oil, gas and minerals for its profit.   They claim

that the record was sufficient to create genuine issues of material fact on the

trespass and conversion claims, but that the trial court impermissibly

resolved factual issues that should have been reserved for the jury.

             At the summary judgment stage, a trial court is required to
      take all facts of record, and all reasonable inferences therefrom,
      in a light most favorable to the non-moving party. This clearly
      includes all expert testimony and reports submitted by the non-
      moving party or provided during discovery; and, so long as the
      conclusions contained within those reports are sufficiently
      supported, the trial judge cannot sua sponte assail them in an
      order and opinion granting summary judgment. Contrarily, the

                                    - 13 -
J-A35043-14


       trial judge must defer to those conclusions, . . . and should those
       conclusions be disputed, resolution of that dispute must be left
       to the trier of fact.


DeArmitt v. New York Life Ins. Co., 73 A.3d 578, 599 (Pa.Super. 2013)

(citations omitted). In reviewing a trial court’s grant of summary judgment,

the question of whether there exist any genuine issues of material fact is

subject to a de novo standard of review.           Drelles v. Manufacturers Life

Ins. Co., 881 A.2d 822, 830-31 (Pa.Super. 2005). Thus, we apply the same

standard as the trial court and consider all of the evidence in the light most

favorable to the Kennedys, the non-moving party.               Any doubt in the

existence of a genuine issue of material fact must be resolved in favor of the

non-moving party. We will reverse only if there has been a clear error of

law or if there are facts disclosed by the record that should have been

resolved by the jury. Pa.R.C.P. 1035.2.

       In support of their trespass claim, the Kennedys offered the report of

David M. Falkenstern, which identified Consol’s excursions underneath their

property.    Mr. Falkenstern opined, based upon his analysis of documents

supplied by Consol, that the east leg of the well designated as B-17 was

outside the Pittsburgh vein for 319 feet and that the center and west legs

ran below that portion of the Pittsburgh seam known as the main bench.4

____________________________________________


4
   The Pittsburgh or River Seam consists of the main bench, a layer of
carbonaceous shale called the draw slate, and the roof coal zone.



                                          - 14 -
J-A35043-14


Tracks one, three, six, eight and ten of the B-18 well were at times outside

the Pittsburgh vein. The east leg of well B-23A was at various times below

and above the Pittsburgh seam.           Mr. Falkenstern concluded that, of the

23,307 feet of horizontal bore drilled on the subject property, 7,053 feet of

well was located outside the Pittsburgh seam, which is 30.26% of the total

bore.    Report, David M. Falkenstern, 12/30/13, Exhibit G to Response to

Defendants’ Motion for Summary Judgment, 1/3/14.               Thus, there was

evidence that Consol’s drills extruded into adjacent strata.

        The Kennedys maintain that one can infer the necessary intent for

trespass from the fact that Consol knew, both during and after drilling, that

its wells were outside the Pittsburgh vein, but continued to drill through

strata it did not own and did not seal off the excursions or alert the

Kennedys.     Appellants’ brief at 38.     In support of their claim that Consol

knew that its wells extruded into the Kennedys’ strata, the Kennedys relied

upon evidence that the drillers had access to almost “real-time data”

regarding the position of the drill bit based on gamma readings and drill

cuttings, as well as the ability to redirect the drill bit within ten to twelve

feet. The Kennedys aver that “[c]learly, Consol knew where it was drilling

and, despite the ability to change course, allowed its wells to leave the

Pittsburgh or River vein and enter strata owned by the Kennedys,” which

demonstrates “Consol’s intent to be and remain in that strata.” Appellant’s

brief at 39, citing Report of David M. Falkenstern, 12/30/13, Exhibit G to


                                     - 15 -
J-A35043-14


Response to Defendants’ Motion for Summary Judgment, at 45-6. According

to the Kennedys, this evidence was sufficient to raise genuine issues of

material fact and the trial court should have denied summary judgment.

Instead, they allege that the trial court “assumed the role of arbiter of the

facts.” Appellants’ brief at 40.

      Consol directs our attention to the deed that conferred upon it the

right to enter the surface and all strata for the purposes of mining and

ventilating. It relies upon Gedekoh v. Peoples Natural Gas Co., 133 A.2d
283 (Pa.Super. 1957), for the proposition that, since it had a right of entry,

no trespass action will lie, and that any extrusion for purposes of ventilating

the coal in the Pittsburgh seam was privileged as a matter of law.         The

Kennedys counter that any privilege was exceeded by the mile of horizontal

wells on their property, which was tantamount to a commercial gas

production operation, not mere ventilation of the coal.    Consol relies upon

language in the 1961 Deed that conveyed to it the “uninterrupted use and

enjoyment of right of way into and under said lands at such points and in

such manner as may be considered proper and necessary for the

advantageous and economical operation thereof.” 1961 Deed.

      The trial court construed the deed as conveying an easement to use as

much of the original tract as necessary and convenient to ventilate and

extract the coal. Thus, Consol’s entry into adjacent strata for that purpose

was privileged. Gedekoh, supra. Furthermore, the court found nothing to


                                    - 16 -
J-A35043-14


suggest that Consol’s profitable extraction of coalbed methane gas exceeded

its privilege to engage in “advantageous and economical operation.”       See

1961 Deed.    Thus, the trial court found this legal issue dispositive of the

trespass claim. We concur.

      It is well-settled law that in order to establish a claim for trespass, a

plaintiff must prove an intentional entrance upon land in the possession of

another without a privilege to do so. See Kopka v. Bell Tel. Co., 91 A.2d
232, 235 (Pa. 1952); Restatement, Torts, § 164. It is unnecessary that “the

actor knows or should know that he is not entitled to enter thereon.”

Restatement, Torts, § 163, comment b, quoted with approval in Kopka,

supra at 235. “Conduct which would otherwise constitute a trespass is not

a trespass if privileged.” Restatement 2d of Torts, § 158, comment e.

      We find merit in Consol’s claim that it was privileged to enter adjacent

strata by virtue of the right-of-way conveyed in the deed, and the Kennedys

do not seriously dispute said that entry was privileged. Consol had a “free,

uninterrupted use and enjoyment of right of way into and under” lands

owned by the Kennedys. See 1961 Deed. The Kennedys’ position that the

right-of-way did not permit the commercial production of coalbed methane

gas is refuted by the language of the reservation in the deed.       The deed

contemplated use of the right of way “in such a manner as may be

considered proper and necessary for the advantageous and economical

operation . . . in the digging, mining ventilating, draining and carrying away


                                    - 17 -
J-A35043-14


said coal and without liability therefore.”          Id.   The fact that the

degasification operation is a profitable enterprise does not exceed or run

afoul of the right of way. We find this language in the deed to be legally

dispositive of the Kennedys’ trespass claim.5

       Having concluded that Consol’s right to enter adjacent strata in order

to ventilate the coalbed methane gas negated the Kennedys’ trespass claim,

we turn to the Kennedys’ claim that Consol converted their gas contained

therein.    In proving conversion, the Kennedys must prove that Consol

intended to assert control over the Kennedys’ gas that was inconsistent with

the Kennedys’ rights.6         This Court recently reiterated our definition of

conversion:

____________________________________________


5
  The trial court concluded that the Kennedys, the party with the burden of
proof, failed to establish the intent necessary for a prima facie cause of
action in trespass or conversion. It noted, “the variance in gamma readings
does not automatically mean that the bit is in or out of the Pittsburgh seam.”
Trial Court Opinion, 2/26/14, at 10. Higher readings were also consistent
with the location of the bit in the roof coal zone of the Pittsburgh seam that
was mostly shale and clay. The court concluded that the higher gamma
readings did not equate to knowledge on the part of Consol at the time that
the drill was located outside the seam in an adjacent strata. Moreover, the
court declined to infer the requisite intent to trespass and convert from the
facts presented, reasoning that there was little financial motivation for
Consol to intentionally leave “the gas-rich Pittsburgh seam” to invade “the
nearby gas[-]poor shale and clay” owned by the Kennedys. Id. Although
our affirmance rests on legal grounds, we agree with the trial court’s view of
this evidence and its refusal to draw the inference the Kennedys desired.
6
  The Kennedys alleged in their complaint that Consol had wrongfully taken
or used oil, water and other minerals, as well as gas. On appeal, their
argument is limited to the conversion of gas.



                                          - 18 -
J-A35043-14


     The classic definition of conversion under Pennsylvania law is
     "the deprivation of another's right of property in, or use or
     possession of, a chattel, or other interference therewith, without
     the owner's consent and without lawful justification."
     McKeeman v. Corestates Bank, N.A., 2000 Pa. Super. 117,
     751 A.2d 655, 659 n. 3 (Pa. Super. 2000). Although the exercise
     of control over the chattel must be intentional, the tort of
     conversion does not rest on proof of specific intent to commit a
     wrong. Id.

Hranec Sheet Metal, Inc. v. Metalico Pittsburgh Inc., 2014 Pa. Super.

LEXIS 4564, 6-7, 2014 Pa. Super. 278 (Pa.Super. 2014) (quoting L.B. Foster

Co. v. Charles Caracciolo Steel and Metal Yard, Inc., 777 A.2d 1090,

1095-1096 (Pa.Super. 2001)).      There is no such thing as a reckless,

negligent or accidental conversion.   See Restatement of Torts, §§ 223,

comment b, and 224.

     In support of their conversion claim, the Kennedys point to evidence

from Jeremy Hayhurst that there was gas immediately above and below the

Pittsburgh seam.    Deposition of Jeremy Hayhurst, 12/10/13, at 143.

Furthermore, Mr. Hayhurst confirmed that the sidetracks in adjacent strata

were open cavities to which gas could migrate as it moved from an area of

higher pressure to one of lower pressure. Id. at 277. The Kennedys charge

that the trial court disregarded evidence that Consol’s wells traversed

through their property and that Consol did not seal those excursions.

According to the Kennedys, one can reasonably infer that the Kennedys’ gas

migrated to the wells and was converted. At the very least, they say, the

evidence raised genuine issues of material fact regarding the conversion


                                   - 19 -
J-A35043-14


claim.   See Creazzo v. Medtronic, Inc., 903 A.2d 24 (Pa.Super. 2006)

(“[A] proper grant of summary judgment depends upon an evidentiary

record that either (1) shows the material facts are undisputed or (2)

contains insufficient evidence of facts to make out a prima facie cause of

action or defense[.]”).

       We agree with the Kennedys that there is evidence in the record from

which one could reasonably conclude that some gas contained in their

property migrated to Consol’s wells and was produced. However, in order to

make out a claim for conversion of that gas, it was incumbent upon the

Kennedys to offer evidence of the value of the converted gas, a burden that

the Kennedys acknowledge.            See Appellants’ brief at 45.   The Kennedys

contended below, and reiterate here, that since Consol did not differentiate

the source of the gas produced, it was impossible for them to measure how

much gas was produced from open wells traversing their strata.7             They

assert that the trial court should have applied the “confusion of goods

doctrine” as in Stone v. Marshall Oil Co., 57 A. 183, 186 (Pa. 1904) and



____________________________________________


7
  We note that the Kennedys introduced some evidence of the amount of gas
located in their adjacent strata. Their expert, Jeffery Dick, prepared a report
in which he described the results of a canister desorption study performed
on a well in West Virginia located just ten miles from the subject property.
The study revealed that the stratum located directly above the Pittsburgh
Seam yielded 2.37 to 4.85 standard cubic feet of gas per ton. No attempt
was made, however, to value that gas.



                                          - 20 -
J-A35043-14


Gribben v. Carpenter, 185 A. 712 (Pa. 1936), and that they are entitled to

the value of the entire production of Consol’s wells.

      "Confusion of goods as understood in English and American law, is the

wilful and fraudulent intermixture of the chattels of one person with the

chattels of the other, without the consent of the latter in such a way, that

they cannot be separated and distinguished." Stone v. Marshall Oil Co.,

57 A. 183, 186 (Pa. 1904). In Stone, the plaintiff sought an accounting for

its share of gas profits from the lessee oil companies. The master originally

found that the oil companies fraudulently confused the gas from several

wells, but refused to apply the confusion of goods doctrine. The defendants

maintained that it was impossible to determine what quantity was produced

by a particular well as the gas from the plaintiffs’ well was commingled with

the gas of other wells. On appeal, this Court rejected that defense, finding

that the failure to keep an account was not an innocent error on the

defendants’ part.   The defendants fraudulently failed to keep an account

despite a legal and moral obligation to pay plaintiffs one-fourth of the profits

and it was impossible to approximate the quantity, although it was

unquestionably a large quantity.

      The Stone Court cited Sutherland on Damages, sec. 101, which

provides: "A reasonable rule which has much authority to support it, is, that

one who has confused his own property with that of other persons shall lose

it when there is a concurrence of these two things: first, that he has


                                     - 21 -
J-A35043-14


fraudulently caused the confusion, and secondly, that the rights of the other

party after the confusion are not capable otherwise of complete protection.”

Id. at 186. In that case, the Court ordered that the plaintiffs receive the full

amount of the profits, so that “the wrongdoer shall not profit by his wrong

and the innocent party shall not suffer by it.” Id.

         In Gribben v. Carpenter, 185 A. 712, 713-14 (Pa. 1936), the

chancellor found that defendants, the minor plaintiff’s uncles, one of whom

was her guardian, “conspired and colluded by manipulating, controlling and

managing the leasing of plaintiff's land and a valuable producing gas well

thereon, so as to deprive and defraud her of a valuable lease and the large

sums of money that it would produce.”         Plaintiff’s expert calculated her

damages at seventy percent of the value of the gas sold from both wells,

and the chancellor adopted this figure as the probable percentage of the gas

that was produced by her well.         Based on the chancellor’s finding of

fraudulent confusion, however, our High Court applied Stone and held that

the plaintiff was entitled to the proceeds from the sale of gas from both

wells.

         Consol argues that, as Stone and Gribben illustrate, the confusion of

goods doctrine applies only where a defendant commits fraud with the intent

of depriving the plaintiff of his rightful proceeds.   Fraud was not pled nor

proved herein.      Furthermore, in both Stone and Gribben, the plaintiffs

offered evidence of damages, unlike the Kennedys herein.        The trial court


                                     - 22 -
J-A35043-14


agreed with Consol’s position that Stone and Gribben were distinguishable

as they involved bad faith and fraud and refused to apply the doctrine. In

the absence of evidence of damages, the court entered summary judgment.

       As of the filing of the motion for summary judgment, there were no

fraud claims remaining in the instant lawsuit. Nor was there any allegation

or proof of a contractual duty on the part of Consol to account to the

Kennedys.       Thus, absent from the record is evidence of the type of

fraudulent intermingling of gas that would trigger the confusion of goods

doctrine. On the record before us, we concur with the trial court’s refusal to

apply confusion of goods to remediate the Kennedys’ failure to establish an

ascertainable loss, a necessary element of a conversion action. 8         See

Lesoon v. Metropolitan Life Ins. Co., 898 A.2d 620 (Pa.Super. 2006).

Summary judgment on the conversion claim was proper.

____________________________________________


8
  The trial court found the Kennedys’ damages to be de minimis. On appeal,
the Kennedys argue that the trial court erroneously based that conclusion
upon the report of Consol expert Thomas Souers, which was submitted with
Consol’s pretrial statement and which was not part of the evidentiary record
for purposes of summary judgment. Mr. Souers’ report revealed that
according to the same canister desorption study cited by Mr. Dick, the gas
content of the Pittsburgh Seam in Greene County was 125 to 265 standard
cubic feet of gas per ton, which was far in excess of the gas content of the
adjacent strata. See footnote 7, infra; Defendants’ Pre-Trial Statement,
Exhibit A. Although the Kennedys object to the trial court’s reliance upon
Mr. Souers’s report, we note that the Kennedys rely upon that same report
in support of their contention that Consol may have drilled outside the
Pittsburgh seam. See Appellants’ brief at 38. Regardless, since we find that
the confusion of goods doctrine was inapplicable herein absent fraud, the
trial court’s mistaken reference to this evidence is of no consequence.



                                          - 23 -
J-A35043-14


      The Kennedys’ final issue is a challenge to the verdict in the non-jury

quiet title action involving the Pittsburgh Rider seam. They claim that the

trial court erred in interpreting the coal deeds as conveying both the

Pittsburgh or River vein and the Pittsburgh Rider coal seam to Consol.

Consol disputes the Kennedys’ characterization of the trial court’s findings.

According to Consol, the trial court agreed with the Kennedys that the deed

did not convey the Rider seam. The Kennedys could not prevail, however,

because there was no evidence that the Rider seam was located under the

subject property. We agree with Consol’s view of the trial court’s findings,

and we find ample support in the record for the court’s conclusions.

      The Kennedys offered the testimony of Earl Kennedy, one of the

plaintiffs herein, and Ann Harris, a certified professional geologist. N.T. Non-

Jury Trial, 11/8/11, at 110.     Earl Kennedy, although admittedly not an

expert, had worked in coal mines and was familiar with the Pittsburgh Rider.

Over objection, he was permitted to testify as to his understanding of the

Pittsburgh Rider. He defined the Pittsburgh Rider as “a seam located above

the Pittsburgh vein” and “separated in some places by several feet, some

other places by a few inches.”    Id. at 22.   Coal miners called it “the wild

coal, rooster coal.”   Id. They would encounter it from time to time when

they were drilling roof bolts.     In his experience as a coal miner, the

Pittsburgh Rider was not mined.      Id. at 29.   Mr. Kennedy explained that

“[t]he coal above the Pittsburgh Coal on our farm, once you get through the


                                     - 24 -
J-A35043-14


slate, that coal is called the   --    according to the geologist it’s called the

Rider coal zone.”   Id. at 43-4.      When it was suggested that the geologist

referred to the coal above the slate as the roof coal of the Pittsburgh seam,

Mr. Kennedy conceded that he had heard it “called both roof coal zone and

rider coal zone.” Id. at 44.

      Ms. Harris confirmed that there is a coal seam known as the Pittsburgh

Rider, and that is different from the roof coal zone of the Pittsburgh seam.

Id. at 110, 112.    The Pittsburgh Rider is not continuous and not found

everywhere above a particular seam. Where it does exist, Ms. Harris posited

that “it can be as much as 25, 30 feet above” the roof coal zone of the

Pittsburgh seam. Id. at 115. However, Ms. Harris was unable to render any

opinion as to whether the Rider coal seam exists on the subject property.

Id. at 117.

      The trial court noted considerable confusion between the roof coal

zone of the Pittsburgh seam, also referred to as the RCZ, and the Rider coal

seam.   Ms. Harris largely agreed with Consol’s experts that the Pittsburgh

seam is composed of the main bench, a layer of carbonaceous shale called

the draw slate, and the roof coal zone.         Id. at 114-15.   Consol’s expert

geologist, Nick Fedorko III, reviewed the geological literature dating back to

1928, which described the Pittsburgh seam as a double bed of coal

consisting of a roof and a lower division separated by a clay parting. Id. at

137. It was his opinion that the RCZ is part of the Pittsburgh seam. Id. at


                                       - 25 -
J-A35043-14


147. Mr. Fedorko also stated with a reasonable degree of certainty that the

Rider seam is not located on the subject property. Id. at 153.

      The trial court agreed with the Kennedys that the conveyance of the

Pittsburgh seam did not include the Rider seam, but also concluded that the

Rider seam was separate and distinct from the RCZ, which was the roof coal

zone of the Pittsburgh seam. The court ultimately found that the Kennedys

could not quiet title to the Rider seam because they failed to offer proof that

the Rider seam existed on their property.

      The relevant standard of review of a court's decision in a non-jury trial

is as follows:

             Our review in a non-jury case is limited to "whether the
      findings of the trial court are supported by competent evidence
      and whether the trial court committed error in the application of
      law." We must grant the court's findings of fact the same weight
      and effect as the verdict of a jury and, accordingly, may disturb
      the non-jury verdict only if thecourt's findings are unsupported
      by competent evidence or the court committed legal error that
      affected the outcome of the trial. It is not the role of an
      appellate court to pass on the credibility of witnesses; hence we
      will not substitute our judgment for that of the factfinder. Thus,
      the test we apply is "not whether we would have reached the
      same result on the evidence presented, but rather, after due
      consideration of the evidence which the trial court found
      credible, whether the trial court could have reasonably reached
      its conclusion."

Stephan v. Waldron Elec. Heating & Cooling LLC, 100 A.3d 660, 665

(Pa.Super. 2014) (internal citations omitted).




                                    - 26 -
J-A35043-14


      We have thoroughly reviewed the certified record and, viewing the

evidence in the light most favorable to Consol as the verdict winner, we find

no basis to disturb the non-jury verdict.

      For all of the foregoing reasons, we affirm.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/2015




                                    - 27 -